Title: From George Washington to Thomas Smith, 22 February 1788
From: Washington, George
To: Smith, Thomas



Sir
Mount Vernon February 22d 1788

I have, at this late period, to acknowledge the rect of your letter of the 22d of may last. The reason of my not doing it in course, was not owing to any neglect or inattention on my part, but to the want of knowing that it was in my hands, for I received the Title papers of my land in Washington County which

you sent to me in Philadelphia, and not expecting that any thing was containd in the enclosure more than those, I delay’d opening it till a few days since.
I have forwarded the letter to Mr Bushrod Washington which was under the same cover with my papers, but I expect the contents of it have been anticipated by a letter from you since that time.
You have undoubtedly recd a letter from me before this, requesting you to retain whatever you consider as a compensation for the trouble of yourself and Mr Ross in prosecuting my land suit, out of the money which you may recover on my acct from the bonds in your hands and transmit the residue to Clement Biddle Esqr. in Philadelphia. I am yrs &c.

Go. Washington

